 




EXHIBIT 10.6










INDEPENDENT CONTRACTOR AGREEMENT







This Agreement is made and entered into, as of 05/01/2019, (“Effective Date”),
by and between Jaguaring Co. dba, CannAvolve Inc. (“Company”), having a
principal place of business at 2211 Elliott Ave Suite 200, Seattle, WA 98121 and
Dante Jones, an individual, of the state of Washington, having a principal place
of business at 929 N. 82nd St. Seattle, WA 98103 (“Contractor”).




1.

Engagement of Services. Company may issue Project Assignments to Contractor in
the form attached to this Agreement as Exhibit A (Services). A Project
Assignment will become binding when both parties have signed it and once signed,
Contractor will be obligated to provide the services as specified in such
Project Assignment. The terms of this Agreement will govern all Project
Assignments and Services undertaken by Contractor for Company. Contractor will
not subcontract or otherwise delegate performance of any work to third parties
(“Subcontractors”) without, in each instance, first executing an agreement with
each Subcontractor that contains (a) confidentiality provisions substantially
similar to Contractor’s confidentiality obligations under this Agreement, and
(b) intellectual property rights provisions that, among other things, assign all
Company Innovations (defined below) resulting from such Subcontractor’s work to
Contractor. Company will have the right to approve the form of such
confidentiality and assignment agreements between Contractor and Subcontractors,
or to provide its own form of agreement for execution by Subcontractors. Upon
request by Company, Contractor will provide copies of all confidentiality and
proprietary rights assignment agreements executed by Subcontractors performing
services for Company’s benefit.




2.

Compensation; Timing. Company will pay Contractor the fee set forth in each
Project Assignment for the services provided as specified in such Project
Assignment. If provided for in the Project Assignment, Company will reimburse
Contractor’s expenses no later than thirty (30) days after Company’s receipt of
Contractor’s invoice, provided that reimbursement for expenses may be delayed
until such time as Contractor has furnished reasonable documentation for
authorized expenses as Company may reasonably request. Upon termination of this
Agreement for any reason, Contractor will be (a) paid fees on the basis stated
in the Project Assignment(s) and (b) reimbursed only for expenses that are
incurred prior to termination of this Agreement and which are either expressly
identified in a Project Assignment or approved in advance in writing by an
authorized Company manager.




3.

Independent Contractor Relationship.  Contractor’s relationship with Company is
that of an independent contractor, and nothing in this Agreement is intended to,
or will be construed to, create a partnership, agency, joint venture, employment
or similar relationship. Contractor will not be entitled to any of the benefits
that Company may make  available to its employees, including, but not limited
to, group health or life





1




--------------------------------------------------------------------------------

 







insurance, profit-sharing or retirement benefits. Contractor is not authorized
to make any representation, contract or commitment on behalf of Company unless
specifically requested or authorized in writing to do so by a Company manager.
Contractor is solely responsible for, and will file, on a timely basis, all tax
returns and payments required to be filed with, or made to, any federal, state
or local tax authority with respect to the performance of services and receipt
of fees under this Agreement. Contractor is solely responsible for, and must
maintain adequate records of, expenses incurred in the course of performing
services under this Agreement. No part of Contractor’s compensation will be
subject to withholding by Company for the payment of any social security,
federal, state or any other employee payroll taxes. Company will regularly
report amounts paid to Contractor by filing Form 1099-MISC with the Internal
Revenue Service as required by law.




Disclosure and Assignment of Work Resulting from Project Assignments.




4.

“Innovations” and “Company Innovations” Definitions. “Innovations” means all
discoveries, designs, developments, improvements, inventions (whether or not
protectable under patent laws), works of authorship, information fixed in any
tangible medium of expression (whether or not protectable under copyright laws),
trade secrets, know-how, ideas (whether or not protectable under trade secret
laws), mask works, trademarks, service marks, trade names and trade dress.
“Company Innovations” means Innovations that Contractor, solely or jointly with
others, conceives, develops or reduces to practice related to any Project
Assignment.




5.

Disclosure and Assignment of Company Innovations. Contractor agrees to maintain
adequate and current records of all Company Innovations, which records will be
and remain the property of Company. Contractor agrees to promptly disclose and
describe to Company all Company Innovations. Contractor hereby does and will
assign to Company or Company’s designee all of Contractor’s right, title and
interest in and to any and all Company Innovations and all associated records.
To the extent any of the rights, title and interest in and to Company
Innovations cannot be assigned by Contractor to Company, Contractor hereby
grants to Company an exclusive, royalty-free, transferable, irrevocable,
worldwide license (with rights to sublicense through multiple tiers of
sublicensees) to practice such non-assignable rights, title and interest. To the
extent any of the rights, title and interest in and to the Company Innovations
can neither be assigned nor licensed by Contractor to Company, Contractor hereby
irrevocably waives and agrees never to assert such non-assignable and
non-licensable rights, title and interest against Company or any of Company’s
successors in interest.




6.

Assistance. Contractor agrees to perform, during and after the term of this
Agreement, all acts that Company deems necessary or desirable to permit and
assist Company, at its expense, in obtaining, perfecting and enforcing the full
benefits, enjoyment, rights and title throughout the world in the Company
Innovations as provided to Company under this Agreement. If Company is unable
for any reason to secure Contractor’s signature to any document required to
file, prosecute, register or memorialize the assignment of any rights under any
Company Innovations as provided





2




--------------------------------------------------------------------------------

 







under this Agreement, Contractor hereby irrevocably designates and appoints
Company and Company’s duly authorized officers and agents as Contractor’s agents
and attorneys-in-fact to act for and on Contractor’s behalf and instead of
Contractor to take all lawfully permitted acts to further the filing,
prosecution, registration, memorialization of assignment, issuance and
enforcement of rights under such Company Innovations, all with the same legal
force and effect as if executed by Contractor. The foregoing is deemed a power
coupled with an interest and is irrevocable.




7.

Out-of-Scope Innovations. If Contractor incorporates or permits to be
incorporated any Innovations relating in any way, at the time of conception,
reduction to practice, creation, derivation, development or making of such
Innovation, to Company’s business or actual or demonstrably anticipated research
or development but which were conceived, reduced to practice, created, derived,
developed or made by Contractor (solely or jointly) either unrelated to
Contractor’s work for Company under this Agreement or prior to the Effective
Date (collectively, the “Out-of-Scope Innovations”) into any of the Company
Innovations, then Contractor hereby grants to Company and Company’s designees a
non-exclusive, royalty-free, irrevocable, worldwide, fully paid-up license (with
rights to sublicense through multiple tiers of sublicensees) to practice all
patent, copyright, moral right, mask work, trade secret and other intellectual
property rights relating to such Out-of-Scope Innovations. Notwithstanding the
foregoing, Contractor agrees that Contractor will not incorporate, or permit to
be incorporated, any Innovations conceived, reduced to practice, created,
derived, developed or made by others or any Out-of-Scope Innovations into any
Company Innovations without Company’s prior written consent.







Confidentiality.




8.

Definition of Confidential Information. “Confidential Information” means (a) any
technical and non-technical information related to the Company’s business and
current, future and proposed products and services of Company, including for
example and without limitation, Company Innovations, Company Property (as
defined in Section 11 (“Ownership and Return of Confidential Information and
Company Property”)), and Company’s information concerning research, development,
design details and specifications, financial information, procurement
requirements, engineering and manufacturing information, customer lists,
business forecasts, sales information and marketing plans and (b) any
information that may be made known to Contractor and that Company has received
from others that Company is obligated to treat as confidential or proprietary.




9.

Nondisclosure and Nonuse Obligations. Except as permitted in this Section,
Contractor will not use, disseminate or in any way disclose the Confidential
Information. Contractor may use the Confidential Information solely to perform
Project Assignment(s) for the benefit of Company. Contractor will treat all
Confidential Information with the same degree of care as Contractor accords to
Contractor’s own confidential information,





3




--------------------------------------------------------------------------------

 







but in no case will Contractor use less than reasonable care. If Contractor is
not an individual, Contractor will disclose Confidential Information only to
those of Contractor’s employees who have a need to know such information.
Contractor certifies that each such employee will have agreed, either as a
condition of employment or in order to obtain the Confidential Information, to
be bound by terms and conditions at least as protective as those terms and
conditions applicable to Contractor under this Agreement. Contractor will
immediately give notice to Company of any unauthorized use or disclosure of the
Confidential Information. Contractor will assist Company in remedying any such
unauthorized use or disclosure of the Confidential Information. Contractor
agrees not to communicate any information to Company in violation of the
proprietary rights of any third party.




10.

Exclusions from Nondisclosure and Nonuse Obligations. Contractor’s obligations
under Section 9 (Nondisclosure and Nonuse Obligations) will not apply to any
Confidential Information that Contractor can demonstrate (a) was in the public
domain at or subsequent to the time such Confidential Information was
communicated to Contractor by Company through no fault of Contractor; (b) was
rightfully in Contractor’s possession free of any obligation of confidence at or
subsequent to the time such Confidential Information was communicated to
Contractor by Company; or (c) was developed by employees of Contractor
independently of and without reference to any Confidential Information
communicated to Contractor by Company. A disclosure of any Confidential
Information by Contractor (i) in response to a valid order by a court or other
governmental body or (ii) as otherwise required by law will not be considered to
be a breach of this Agreement or a waiver of confidentiality for other purposes;
provided, however, that Contractor will provide prompt prior written notice
thereof to Company to enable Company to seek a protective order or otherwise
prevent such disclosure.




11.

Ownership and Return of Confidential Information and Company Property. All
Confidential Information and any materials (including, without limitation,
documents, drawings, papers, diskettes, tapes, models, apparatus, sketches,
designs and lists) furnished to Contractor by Company, whether delivered to
Contractor by Company or made by Contractor in the performance of services under
this Agreement and whether or not they contain or disclose Confidential
Information (collectively, the “Company Property”), are the sole and exclusive
property of Company or Company’s suppliers or customers. Contractor agrees to
keep all Company Property at Contractor’s premises unless otherwise permitted in
writing by Company. Within five (5) days after any request by Company,
Contractor will destroy or deliver to Company, at Company’s option, (a) all
Company Property and (b) all materials in Contractor’s possession or control
that contain or disclose any Confidential Information. Contractor will provide
Company a written certification of Contractor’s compliance with Contractor’s
obligations under this Section.




12.

Observance of Company Rules. At all times while on Company’s premises,
Contractor will observe Company’s rules and regulations with respect to conduct,
health, safety and protection of persons and property.





4




--------------------------------------------------------------------------------

 









13.

No Conflict of Interest. During the term of this Agreement, Contractor will not
accept work, enter into a contract or accept an obligation inconsistent or
incompatible with Contractor’s obligations, or the scope of services to be
rendered for Company, under this Agreement. Contractor warrants that, to the
best of Contractor’s knowledge, there is no other existing contract or duty on
Contractor’s part that conflicts with or is inconsistent with this Agreement.
Contractor agrees to indemnify Company from any and all loss or liability
incurred by reason of the alleged breach by Contractor of any services agreement
with any third party.







Term and Termination.




14.

Term. This Agreement is effective as of the Effective Date set forth above and
will terminate 5 years (60 months) after Effective Date.




15.

Termination by Company. Except during the term of a Project Assignment, Company
may terminate this Agreement without cause at any time, with termination
effective fifteen (15) days after Company’s delivery to Contractor of written
notice of termination. Company also may terminate this Agreement (a) immediately
upon Contractor’s breach of Section 5 (Disclosure and Assignment of Work
Resulting from Project Assignments), 8 (Confidentiality) or 18 (Non Interference
with Business), or

(b) immediately for a material breach by Contractor if Contractor’s material
breach of any other provision under this Agreement or obligation under a Project
Assignment is not cured within ten (10) days after the date of Company’s written
notice of breach.




16.

Termination by Contractor. Contractor may terminate this Agreement without cause
at any time, with termination effective fifteen (15) days after Contractor’s
delivery to Company of written notice of termination. Contractor also may
terminate this Agreement immediately for a material breach by Company if
Company’s material breach of any provision of this Agreement is not cured within
ten (10) days after the date of Contractor’s written notice of breach.




17.

Effect of Expiration or Termination. Upon expiration or termination of this
Agreement, Company will pay Contractor for services performed under this
Agreement as set forth in each then pending Project Assignment(s). The
definitions contained in this Agreement and the rights and obligations contained
in this Section and Sections 5 (Disclosure and Assignment of Work Resulting from
Project Assignments), 8 (Confidentiality), 11 (Ownership and Return of
Confidential Information and Company Property), 18 (Non Interference with
Business) and 19-25 (General Provisions) will survive any termination or
expiration of this Agreement.




18.

Non Interference with Business. During this Agreement, and for a period of two
(2) years immediately following the termination or expiration of this Agreement,





5




--------------------------------------------------------------------------------

 







Contractor agrees not to solicit or induce any employee or independent
contractor to terminate or breach an employment, contractual or other
relationship with Company.







General Provisions.




19.

Successors and Assigns. Contractor may not subcontract or otherwise delegate
Contractor’s obligations under this Agreement without Company’s prior written
consent. Subject to the foregoing, this Agreement will be for the benefit of
Company’s successors and assigns, and will be binding on Contractor’s assignees.




20.

Injunctive Relief. Contractor’s obligations under this Agreement are of a unique
character that gives them particular value; Contractor’s breach of any of such
obligations will result in irreparable and continuing damage to Company for
which money damages are insufficient, and Company will be entitled to injunctive
relief and/or a decree for specific performance, and such other relief as may be
proper (including money damages if appropriate).




21.

Notices. Any notice required or permitted by this Agreement will be in writing
and will be delivered as follows, with notice deemed given as indicated: (a) by
personal delivery, when actually delivered; (b) by overnight courier, upon
written verification of receipt; (c) by facsimile transmission, upon
acknowledgment of receipt of electronic transmission; or (d) by certified or
registered mail, return receipt requested, upon verification of receipt. Notice
will be sent to the addresses set forth above or to such other address as either
party may provide in writing.




22.

Governing Law; Forum. This Agreement will be governed in all respects by the
laws of the United States of America and by the laws of the State of Washington,
as such laws are applied to agreements entered into and to be performed entirely
within Washington between Washington residents. Each of the parties irrevocably
consents to the exclusive personal jurisdiction of the federal and state courts
located in King County, Washington, as applicable, for any matter arising out of
or relating to this Agreement, except that in actions seeking to enforce any
order or any judgment of such federal or state courts located in King County,
Washington, such personal jurisdiction will be nonexclusive.




23.

Severability. If a court of law holds any provision of this Agreement to be
illegal, invalid or unenforceable, (a) that provision will be deemed amended to
achieve an economic effect that is as near as possible to that provided by the
original provision and (b) the legality, validity and enforceability of the
remaining provisions of this Agreement will not be affected thereby.




24.

Waiver; Modification. If Company waives any term, provision or Contractor’s
breach of this Agreement, such waiver will not be effective unless it is in
writing and signed by Company. No waiver by a party of a breach of this
Agreement will





6




--------------------------------------------------------------------------------

 







constitute a waiver of any other or subsequent breach by Contractor. This
Agreement may be modified only by mutual written agreement of authorized
representatives of the parties.




25.

Entire Agreement. This Agreement constitutes the entire agreement between the
parties relating to this subject matter and supersedes all prior or
contemporaneous agreements concerning such subject matter, written or oral.













IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

[intb_ex10z6002.gif] [intb_ex10z6002.gif]























7




--------------------------------------------------------------------------------

 
















EXHIBIT A




PROJECT ASSIGNMENT






Title

Services:




Chief Executive Officer
















Payment of Fees. Fee will be:




Ô

Monthly Consulting Fee: $10,000 per month




Ô

Vesting Stock in Company: 10,000 shares of Class B Stock per month




NOTE: This Project Assignment is governed by the terms of an Independent
Contractor Services Agreement in effect between Company and Contractor. Any item
in this Project Assignment that is inconsistent with such agreement is invalid.




IN WITNESS WHEREOF, the parties have executed this Project Assignment as of the
later date below.




[intb_ex10z6004.gif] [intb_ex10z6004.gif]




“














8


